THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE ISSUED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

OMEGA BRANDS INC.

Convertible Promissory Note

(the “Note”)


Dated: June 12, 2015
Due: June 12, 2016

 

Amount: USD$25,000

For value received, OMEGA BRANDS, INC., a corporation organized and existing
under the laws of the State of Nevada (the "Company"), hereby promises to pay to
the order of Continental Ingredients Inc., of Oakville, Ontario Canada (together
with its successors, representatives, and permitted assigns, the "Holder"), in
accordance with the terms hereinafter provided, the amount of Twenty-Five
Thousand US Dollars  (USD$25,000) (the "Principal Amount"), together with
interest accrued pursuant to the terms of this Note.

The outstanding principal balance of this Note shall be due and payable on May
15, 2016 (the "Maturity Date") or at such earlier time as provided herein.

This Note has been executed and delivered pursuant to the Note Subscription
Agreement dated as of May 15, 2015 (the "Purchase Agreement") by and between the
Company  and the Holder. 

This Note is subject to the following additional provisions:

1.             Definitions 

1.1          Capitalized terms used and not otherwise defined herein shall have
the meanings set forth for such terms in the Purchase Agreement.

2.             Interest 

2.1          The Principal Amount of this Note shall incur interest beginning on
the Maturity Date at the rate of two percent (2%), per annum, calculated daily,
in arrears, based on a 365 day year, which shall be payable in cash upon
demand. 

3.             Payments Under the Note,

3.1          Whenever any payment to be made shall be due on a Saturday, Sunday
or a public holiday under the laws of the State of Nevada, such payment may be
due on the next succeeding business day and such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.

3.3          All payments contemplated hereby to be made in cash shall be made
in immediately available good funds of United States Currency by wire transfer
to an account designated in writing by the Holder to the Company, instructions
for which are attached hereto as Schedule "A", and which account may be changed
by notice similarly given.  For purposes of this Note, the phrase "date of
payment" means the date good funds are received in the account designated by the
notice which is then currently effective.

--------------------------------------------------------------------------------

 



2

4.             Conversion 

4.1          At the option of the Holder, at any time after the issuance date of
the Note until the Note is no longer outstanding, the Principal Amount, together
with all accrued and unpaid interest, in whole or in part, may be convertible
into common shares of the company at the conversion price of $0.01 per share.

4.2          The Holder shall effect conversions by delivering to the Company
the form of Notice of Conversion attached hereto as Schedule "B" (a "Notice of
Conversion"), specifying therein the Principal Amount of Note to be converted
and the date on which such conversion is to be effected (a "Conversion Date"). 
If no Conversion Date is specified in a Notice of Conversion, the Conversion
Date shall be the date that such Notice of Conversion is provided hereunder.  To
effect conversions hereunder, the Holder shall not be required to physically
surrender the Note to the Company unless the entire Principal Amount of this has
been so converted. Conversions hereunder shall have the effect of lowering the
outstanding Principal Amount of this Note in an amount equal to the applicable
conversion.

4.3          The Holder and the Company shall maintain records showing the
Principal Amount converted and the date of such conversions.

4.4          Notwithstanding the foregoing, the Company shall at all times have
the option to repay the Note (or any remaining balance thereof) in full by
providing not less than five Business Days’ notice to the Holder.  The Company’s
right of repayment shall be exercisable both before and after maturity, and/or
before and after delivery of any Notice of Conversion of the Holder. 

5.             Mechanics of Conversion

5.1          Not later than five Business Days after any Conversion Date, the
Company will deliver to the Holder certificates representing the Shares being
acquired upon the conversion of the Note pursuant to the Notice of Conversion.

6.             Taxes 

6.1          The issuance of certificates for the Shares on conversion of the
Note shall be made without charge to the Holder thereof for any documentary
stamp or similar taxes that may be payable in respect of the issuance or
delivery of any such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of the Note so converted and the Company shall not
be required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.

6.2          All payments by the Company under the Note shall be made in full
without set-off or counterclaim and free and clear of any deduction or
withholding for or on account of any taxes unless the Company is required by
applicable law to make any deduction or withholding from any payment due under
the Note for or on account of any taxes.  In this event, the Company shall
promptly notify the Holder, pay such additional amounts as are necessary to
ensure that the Holder receives the amount which it would have received if there
had been no such deduction or withholding, promptly pay the tax deducted to the
appropriate tax authority before any fine or penalty becomes payable and
indemnify the Holder in respect of any such taxes.  As soon as practical, but no
later than 30 days after any such deduction or withholding, the Company shall
forward to the Holder official tax receipts and any other documents or evidence
reasonably required by the Holder that such taxes have been remitted to the
appropriate taxation authority.

7.             Securities Matters

7.1          The Holder of this Note, by acceptance hereof, agrees that this
Note is being acquired for investment purposes and that such Holder will not
offer, sell or otherwise dispose of this Note or any Shares acquired on
conversion except under circumstances which will not result in a violation of
the Securities Act, or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.

--------------------------------------------------------------------------------

 



3

8.             Default 

8.1          The following shall constitute an "Event of Default":

(a)           the Company shall default in the payment of any amount due on this
Note, time being of the essence, whether by maturity or otherwise; or

(b)           any of the representations or warranties made by the Company
herein, in the Purchase Agreement or any of the other Transaction Documents
shall be false or misleading in any material respect at the time made; or

(c)           the Company shall (i) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (ii) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; or

(d)           a trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent; or

(e)           any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 (g)          bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Company; or

(h)           failure by the Company to deliver any Shares required to be
delivered pursuant to the Transaction Documents or any other agreements between
the parties.

8.2          If an Event of Default shall have occurred, then, or at any time
thereafter, and in each and every such case, unless such Event of Default shall
have been waived in writing by the Holder (which waiver shall not be deemed to
be a waiver of any subsequent default) at the option of the Holder and in the
Holder’s sole discretion, the Holder may consider this Note immediately due and
payable (and the Maturity Date shall be accelerated accordingly), upon the
provision written notice by the Holder to the Company, upon the receipt of which
the Company shall have ninety business days to cure the stated Event of Default,
failing which the Holder may immediately enforce any and all of the Holder’s
rights and remedies provided herein or any other rights or remedies afforded by
law.

9.             Miscellaneous Provisions

9.1          Subject to the terms of the Purchase Agreement, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency, as herein prescribed.

9.2          Upon receipt of a duly executed, notarized and unsecured written
statement from the Holder with respect to the loss, theft or destruction of this
Note (or any replacement hereof), and without requiring an indemnity bond or
other security, or, in the case of a mutilation of this Note, upon surrender and
cancellation of such Note, the Company shall issue a new Note, of like tenor and
amount, in lieu of such lost, stolen, destroyed or mutilated Note.

9.3.         Any notice given by any party to the other with respect to this
Note shall be given in the manner contemplated by the Purchase Agreement.

9.4.         This Note shall be governed by and construed in accordance with the
laws of the State of Nevada.  Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
state

--------------------------------------------------------------------------------

 

4

courts of the State of Nevada in connection with any dispute arising under this
Note and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions.  To the extent determined by such court,
the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.

9.5.         The Company and the Holder hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of them against the other
in respect of any matter arising out of or in connection with this Note.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized this June 18, 2015.

OMEGA BRANDS INC.

Per:

[Richard Russell]
Richard Russell
Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



5

 

Schedule "A"
to the Note

Holder’s Bank Wiring Instructions

Payee:

 

Bank:

 

Address:

 

Bank No.:

 

Account No.:

 

Account Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



6

Schedule"B"
to the Note

Notice of Conversion

TO:         Omega Brands Inc.

The undersigned Holder of the Convertible Promissory Note dated June 12, 2015
hereby elects to convert Principal Amount US $____________ of the Note into
_________________Common Shares of Omega Brands Inc., pursuant to the terms and
conditions of the Note.

Dated at ___________________ , this _________________ 20____.

For completion by the Holder:

Name of Holder:

 

Address of Holder:

 

 

 

 

 

 

X_____________________________________________
(Signature of individual - if Holder is an individual)

X_____________________________________________
(Authorized Signatory - if Holder is not an Individual)

______________________________________________
(Name of Holder - please print)

______________________________________________
(Name of Authorized Signatory - please print)



 


______________________________________________
(Address of Holder) 

______________________________________________
(City, State or Province, Postal Code of Holder) 

______________________________________________
(Country of Holder)

______________________________________________
(Fax Number of Holder)
______________________________________________ 
(Email Address of Holder)
______________________________________________ 
(Telephone Number of Holder)

 

 

 

--------------------------------------------------------------------------------



 